Campbell, J.,
delivered the opinion of the court.
The judgment is right. There is no ground of estoppel to Mrs. *196W., in favor of the appellants. She did nothing to mislead them, nor could they have been misled, nor in fact were they. She did not waive her legal demand against them, for she did not know of it when she wrote the letter to Mason. This letter was not intended by her to be the basis of any action by any one, and was not such a one as she could suppose would be made such, nor could it be justly so regarded by anybody ; and the claim by the appellants that they were induced by it to change their position to their harm, looks very much like a pretext and an after-thought to defeat the just and legal demand of the plaintiff. Amer. & Eng. Encyclopedia of Law, Title, Estoppel and cases cited, p. 17.

Affirmed.